                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY




MARILYNN ENGLISH,                                     Civil Action No.: 18-1617 (CCC)

               Plaintiff,
                                                                   ORDER
V.


AflORNEY DAVID KAPLAN, et al.,

               Defendants.



     IT APPEARING THAT:

       1. On February 6, 2018, pro se Plaintiff instituted the within action seeking to recover

          damages stemming from an “August 2009” lawsuit she alleges was “fraudulently”

          instituted by “Attorney David Kaplan on behalf of his client, Shauyn Copeland.”

          (ECF No. 1 (“Compi.”) at 1) (citing Civ. Action No. 09-4675)).             As further

          discussed below, Plaintiff has been involved in multiple actions relating to the

          subject mortgage transaction. In this action, Plaintiff explains that “[t]he purpose

          of this lawsuit was [sic] to stop Ms. Copeland’s foreclosure after her Bankruptcy

          Action failed to do so.” (Id.).     Additionally, Plaintiff explains that “[d]ue to

          [Plaintiffs] loss of a Surety Bond and loss of income due to the [alleged] fraud and

          other charges against [her], Plaintiff filed a State Court Complaint for fraud against

          the parties in the initial lawsuit.” (Id.). Plaintiff further remarks that for all the

          reasons set forth in her Complaint, “all Judges ruled incorrectly based on bias,

          prejudice and incorrect ‘facts’ (a/k/a misrepresentations) by Defendants.” (Id.). As
    such, Plaintiff brought this Complaint asserting the following causes of action:

    Counts I-XI   —   Violations of the Racketeer Influenced and Corrupt Organizations

    Act (“RICO”) by various Defendants; and Counts XII-XIV “Aiding and Abetting,
                                                                 —




    Violations of the Constitution, the Due Process Clause and Violation of 42 U.S.C

    § 1983” by various Defendants. (Compl. ¶J 30-238).
2. Since the filing of the Complaint, both Plaintiff and Defendants have filed various

    motions. (ECFN0s. 51, 58, 69, 72). Specifically, on April 17, 2018, Plaintiff filed

    a Motion for Default Judgment as to one Defendant. (ECF No. 51). Additionally,

    on May 15, 2018, Defendants filed a Motion to Dismiss Plaintiffs Complaint.

    (ECF No. 58). On July 12, 2018, presumably in response to Defendants’ Motion

    to Dismiss, Plaintiff filed a Motion for Leave to Amend her Complaint and to

   Transfer Venue. (ECF No. 59). The Honorable Steven C. Mannion, U.$.M.J.

   denied Plaintiffs Motion for Leave to Amend her Complaint and Transfer Venue

   on September 4, 2018. (ECF No. 71). On September 13, 2018, Plaintiff filed a

   Motion for Reconsideration. (ECF No. 72). The Motions that are currently pending

   before the Court are Plaintiffs Motions for Default Judgment and Reconsideration

   (ECF Nos. 51, 72), as well as Defendants’ Motion to Dismiss. (ECF No. 58).

3. Plaintiffs action stems from two prior, separate lawsuits. The first was a 2009 New

   Jersey State Court Action that was later removed to this Court (“Prior federal

   Action). (See Civ. Action No. 09-4675). Said lawsuit was brought by some of

   Defendants against, inter alia, Plaintiff. (Id.). The Prior Federal Action was settled

   in August of 2010 and the action was dismissed with prejudice. (Id. at ECF Nos.


                                      2
    3 0-32). The second prior action was a New Jersey State Court Action instituted by

    Plaintiff against the same individuals and entities that are Defendants in this Action

    (“Prior State Court Action”). (See English v. Bank ofAm., N.J. Case No. ESX-L

    10269-10). The Prior State Court Action related to the same mortgage transaction

    that was the subject of the Prior Federal Action. (Id.). Afler several years of

    litigation, the State Court dismissed the Prior State Court Action on summary

   judgment.    (Id.).   Plaintiff appealed the dismissal and the Appellate Division

    affirmed same. (See English v. Bank ofAm., N.J. App. No. A-4524-12T1).

4. As noted above, approximately two-and-a-half years later, Plaintiff filed the within

    action asserting various RICO claims against all of the same Defendants. (See

   generally ECF No. 1). It is obvious to this Court that Plaintiff is complaining about

   the same exact mortgage transaction that was the subject of the Prior Federal Action

   as well as the Prior State Court Action. (Compare ECF No. 1 with Civ. Action No.

   09-4675 and N.J. Case No. ESX-L-10269-l0).

5. Herein, Plaintiff seeks to hold the same Defendants liable for their participation in

   the underlying mortgage transaction as well as their involvement in the Prior

   Federal Action and Prior State Court Action. (ECF No. 1).

6. The proper way for Plaintiff to proceed would be for her to seek review and relief

   through the motion and appellate procedures of the respective Federal and

   New Jersey State Courts. See D.C. Court ofAppeals v. Feldman, 460 U.S.

   462, 482 (1983); Rooker v. fid. Trust Co., 263 U.S. 413, 414—16 (1923).

   This Court is prohibited by the Rooker-Feidman doctrine from providing

                                     3
   relief that would effectively reverse the decisions, directly or indirectly

   invalidate the determinations, prevent the enforcement of the orders, or void

   the rulings issued by the State Court in the Prior State Court Action. See

   Jacobsen v. Citiliortg. Inc., 715 F. App’x 222, 223 (3dCir. 2018) (affirming

   a district court’s dismissal of the claims that were brought in connection with

   a state foreclosure action as being barred by the Rooker-Feidman doctrine),

   pet. for reh’g & reh’gen bane denied, No. 17-3267 (3d Cir. Apr. 30, 2018);

   Toddy. US. BankNat’lAss’n, 685 F. App’x 103, 105—06 (3d Cir. 2017)

   (same),pet.forreh’g& reh’gen bane denied,Nos. 16-1126 & 16-1255 (3d

   Cir. May 18, 2017), cert. denied, 138 S. Ct. 449 (2017).         The Rooker

   Feldman bar also “encompass[es] final decisions of lower state courts.” E.3.

   v. Verniero, 119 F.3d 1077, 1090 (3d Cir. 1997); see also FortAuth. Police

   Benevolent Ass ‘ii, Inc. v. Port Auth. of N Y. & Ni Police Dep ‘t, 973 F.2d

   169, 177—78 (3d Cir. 1992) (same).

7. In addition, it appears that this Court should abstain from exercising

  jurisdiction over this action pursuant to the Younger abstention doctrine,

  because (a) the Prior State Court Action may be ongoing, (b) important state

  interests are implicated in the Prior State Court Action, and (c) there is an

  adequate opportunity to raise federal claims in the New Jersey State Courts.

  See Middlesex County Ethics Comm. v. Garden State Bar Ass ‘ii, 457 U.S.

  423, 435 (1982); Younger v. Harris, 401 U.S. 37, 43—54 (1971). This Court
                                 4
                  is barred from interfering with the Prior State Court Action if it is indeed

                  ongoing and Plaintiff is seeking additional appellate review.                              See

                  Cunningham v. Mortg. Contracting $ervs. LLC, 634 F. App’x 361, 362 (3d

                 Cir. 2016) (affirming dismissal of claims brought in connection to a state

                 foreclosure action as being barred by Younger abstention); Jacques v. Chase

                 Bank USA, NA., 668 F. App’x 437, 438—39 (3d Cir. 2016) (same), pet. for

                 reh ‘g & reh ‘g en banc denied, No. 16-1318 (3d Cir. Oct. 17, 2016).’

             8. It further appears that this Court is barred from adjudicating any claims in

                 this action that either have been or should have been adjudicated in the Prior

                 Federal Action and Prior State Court Action pursuant to the well-established

                 doctrines of res jitdicata, collateral estoppel, and New Jersey’s entire

                 controversy doctrine. See Jacqites, 668 F. App’x at 43 8—39. A federal court

                 is authorized to sua sponte dispose of a case based on those aforementioned

                 reasons, even if the plaintiffs have paid the filing fee, “when the allegations

                 within the complaint ‘are so attenuated and unsubstantial as to be absolutely

                 devoid of merit,       ...   wholly insubstantial,   ...   obviously frivolous,   ...   plainly

                 unsubstantial,   ...   or no longer open to discussion.” DeGrazia v. Fed. Bureau

                 of Investigation, 316 F. App’x 172, 173 (3d Cir. 2009) (quoting Hagans v.

                 Lavine, 415 U.S. 528, 536—37 (1974)); see also Itiowe v. The Trentonian,



1
 The Third Circuit Court of Appeals issued Jacques and Cunningham after the United States Supreme Court issued
Sprint Communications, Inc. v. Jacobs, 571 U.S. 69 (2013), and thus they are persuasive.
                                                        5
   620 F. App’x 65, 67 n.2 (3d Cir. 2015) (dismissing an appeal pursuant to

   Hagans from a district court order that dismissed the claims brought by a

   plaintiff who paid the district court’s filing fee); Boykin v. New Jersey, No.

   16-5543, 2017 WL 2560346, at *6 (D.N.J. June 12, 2017) (dismissing a case

   where a fee-paying plaintiff brought a federal action to stop a foreclosure that

   was proceeding in state court, and citing Hagans and Itiowe).

9. Finally, this Court is also without authority in general to review and

   adjudicate issues that have arisen in New Jersey State Courts in the Prior

   State Court Action. See Francis v. TD Bank, NA., 597 F. App’x 58, 61 (3d

   Cir. 2014) (affirming the dismissal of a borrower’s claims alleging

   misconduct by a bank in bringing a separate state foreclosure action, and

   citing All. Coast Line R.R. Co.    V.   Bhd. of Locomotive Eng’rs, 398 U.S. 281

   (1970), and In re Grand Jury Proceedings, 654 F.2d 26$ (3d Cir. 1981)).

10. Thus, this Court orders Plaintiff to show cause why her Complaint in this

   case should not be dismissed without prejudice to Plaintiffs ability to seek

   to seek relief before the New Jersey State Courts pursuant to the Rooker

  Feldman doctrine, the Younger abstention doctrine, res judicata, and

   collateral estoppel. For good cause shown:




                                  6
        IT IS on this   3   day of          2018,

        ORDERED that Plaintiff will show cause why the Complaint should not be

 dismissed without prejudice to seek relief before the proper tribunal for the reasons

 addressed above; and it is further

        ORDERED that Plaintiff must file an electronic response with the Court on or

before October 24, 2018; and it is further

        ORDERED that if Plaintiff fails to file an electronic response with the Court by

October 24, 2018, then Plaintiff will be deemed to be in support of the dismissal of her

Complaint; and it is further

        ORDERED that this Order to Show Cause will be decided without oral argument

pursuant to Local Civil Rule 78.1(b); and it is further

        ORDERED that Plaintiffs Motions for Default Judgment and Reconsideration

(ECF Nos. 51, 72) are hereby ADMINISTRATIVELY TERMINATED without prejudice;

and it is further

       ORDERED that Plaintiff is advised that the termination of these motions is not an

adjudication on the merits at this time; and it is further

       ORDERED that Defendants’ Motion to Dismiss (ECF No. 58) is hereby

ADMINISTRATIVELY TERMINATED without prejudice; and it is further

       ORDERED that Defendants are advised that this termination is not an adjudication

on the merits; and it is further




                                               7
       ORDERED that the Clerk of the Court shall serve a copy of this Order upon

Plaintiff via regular mail and upon Defendants electronically.

       SO ORDERED.




                                                CLAIRE C. CECCHI
                                                United States District Judge




                                            8
